Title: From George Washington to Juan de Miralles, 4 April 1780
From: Washington, George
To: Miralles, Juan de


          
            Sir
            Hd Qrs Morristown 4 April 1780
          
          I have been favored with your respective letters of the 14th and 22d of last month.
          For some time past the arrangements of the enemy at New-York and in their shipping, have looked towards another embarkation of troops, and my recent intelligence on this subject is strongly confirmative of the former. The troops said to be destined to this embarkation may be calculated at about 2500 including cavalry. The general report is that

they are intended for the Southward. From the effects of the storm on the fleet which sailed with Gen: Sir Henry Clinton, and the inactivity of the enemy since their arrival in Carolina, it would appear that military succours were thought necessary to the success of their operations; and that the present embarkation at New-York is designed to co-operate at least in the first instance with Sir Henry Clinton. I thought it expedient to give you this information as the knowlege of any new addition of force in that quarter may have an influence on the suggested movements of his Catholic majesty’s arm’s in the Floridas. I am with great respect Your ob. & hble svt.
        